DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is responsive to communications: Amendment, filed on 01/07/2021.  
This action is made FINAL.

2.	Claims 1-25 are pending in the case.  Claims 1, 5, 14, 18-20 and 22 are independent claims.  Claims 1, 5, 7, 10, 17, and 19 have been amended.  



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 11-14, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robert Kennedy, US 6,031,547.

Independent claim 1, Kennedy discloses a computerized method of communicating potentially abnormal behavior of an industrial system to an operator of the industrial system, the method comprising: 
an act of, using a computer, simultaneously displaying to the operator of the industrial system multiple graphical representations of gauges representing multiple different parameters of the industrial system, wherein: each of the multiple different parameters is a quantitative parameter (i.e. display bar graphs representing parameter values of  manufacturing processes - abstract; Fig. 4); 

each of the multiple graphical representations of the gauges represents a measured parameter value of the industrial system (different parameters represented by different bar graphs – Fig. 4; col. 4-5, ll. 66-25);

each of the multiple graphical representations of the gauges comprises a scale representing a displayed range of the quantitative parameter, wherein the displayed range is an entire range of the scale that is displayed to the operator of the industrial system (i.e. each bar graph displays a range of parameter values – Fig. 4; col. 4-5, ll. 66-25); and 



an act of, using the computer, for each of the multiple graphical representations of the gauges, positioning the pointer relative to the scale to indicate the measured parameter value (i.e. plot alphanumeric data identifying parameter values and scale indicia - Fig. 4 “274, 278”; col. 6, ll. 65-67), wherein: 

for each of the multiple graphical representations of the gauges, when the measured parameter value is within operating limits of the quantitative parameter, wherein the operating limits define a 16/282,9642Docket No. DPANP2desirable operating range of the quantitative parameter within a wider alarm range of the quantitative parameter, the displayed range of the quantitative parameter, which is the entire range of the scale that is displayed to the operator of the industrial system, is a first range that corresponds to the operating limits of the quantitative parameter and the operating limits of the quantitative parameter are at opposite ends of the entire  range of the scale that is displayed to the operator of the industrial system for each of the graphical representations of the gauges (i.e. display bar graph values ranging from a minimum to a baseline value – col. 5, ll. 25-57; Fig. 4); and 

an act of, using the computer, for each of the multiple graphical representations of the gauges, replacing the entire  range of the scale that is displayed to the operator of the industrial system  from the first range to a second range that goes beyond the operating 


Claim 2, Kennedy discloses the method of claim 1 further comprising, using the computer, for each of the multiple graphical representations of the gauges, an act of adding a visual element to the scale when the measured parameter value has gone outside of the operating limits (i.e. adding a pattern/color to the scale when the parameter exceeds its baseline value – Fig. 4 “226”; col. 2, ll. 1-4).


Claim 4, Kennedy discloses the method of claim 1 wherein: the second range has a first end and a second end; the first end is one of the operating limits; and the second end is an alarm value of the quantitative parameter (i.e. modified display has a first end at the bar origin/stop and a second end at the end of the warning section – col. 5, ll. 41-45; col. 6, ll. 60-65; Fig. 4).




Claim 12, Kennedy discloses the method of claim 1 further comprising transmitting the multiple different parameters of the industrial system to the computer for displaying to the operator of the system the multiple graphical representations of the gauges representing the multiple different parameters of the industrial system (i.e. application program converts screen buffer information to a display screen representation – col. 4, ll. 36-41, 49-56).  


Claim 13, Kennedy discloses the method of claim 1 further comprising correcting the potentially abnormal behavior of the industrial system (i.e. application program allows user to operate facility functions – col. 4, ll. 30-36, 63-65).  


Claim 14, Kennedy discloses the method of claim 1 further comprising reading the multiple different parameters of the industrial system (i.e. graphic display for use with automated manufacturing facility – col. 1, ll. 54-56; Fig. 4).

Claim 16, the corresponding rejection of claims 11-13 apply herein.



Claim 18, Kennedy discloses the computer system of claim 17 further comprising computer-readable instructions which, when executed by the computer system, cause the computer system to read or access the measured parameter value (i.e. plot alphanumeric data identifying parameter values - Fig. 4; col. 6, ll. 65-67); and wherein the operating limits are at opposite ends of each of the multiple graphical representations of the gauges (i.e. display the bar origin having a value – col. 5, ll. 41-45; display the stop of each bar – col. 6, ll. 55-58; the scale indicia are plotted – col. 6, ll. 65-67; Fig. 4).


Independent claim 19, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.


Claim 20, Kennedy discloses wherein, for each of the multiple graphical representations, the first range allows the operator to see small changes in the quantitative parameter within the operating limits and the second range allows the operator to see the quantitative parameter when the quantitative parameter is outside of the operating limits (i.e. replace standard operating values with extended scale including .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robert Kennedy, US 6,031,547 as applied to claim 1 above, and further in view of Mark Nixon et al., US 2016/0042541 A1.

Claim 10, Kennedy discloses the method of claim 1 wherein: 

the act of displaying to the operator of the industrial system the multiple graphical representations of gauges representing multiple different parameters of the industrial system comprises displaying the multiple graphical representations of gauges on a computer screen (i.e. display bar graphs representing parameter values of  manufacturing processes - abstract; Fig. 4); and

the act of replacing the entire displayed range of the quantitative parameter from the first range to the second range comprises moving the pointer (i.e. plot alphanumeric data identifying parameter values and scale indicia - Fig. 4 “274, 278”; col. 6, ll. 65-67).

Kennedy fails to disclose the multiple graphical representations of gauges are displayed over a schematic diagram of the industrial system, which Nixon discloses (i.e. displaying a graphical representation in a pane over equipment - Fig. 5, 19, 21).

.


Claims 3, 5-9, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTE HARRISON whose telephone number is (571)272-7659.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANTE E HARRISON/Primary Examiner, Art Unit 2619